 

Autotelic Inc.

940 South Coast Drive, Suite 100

Costa Mesa, CA 92626

 

April 4, 2017

 

Marina Biotech, Inc.

17870 Castleton Street, Suite 250

City of Industry, CA 91748

 

Re: Line Letter

 

Dear Sirs:

 

Autotelic Inc. (the “Lender”), hereby offers to Marina Biotech, Inc., a Delaware
corporation (the “Borrower”), an unsecured line of credit (the “Line”) in an
amount not to exceed $500,000 (such amount, the “Maximum Amount”). The proceeds
of all advances under the Line will be used for current operating expenses of
the Borrower. At the request of Lender, the Borrower shall inform the Lender of
the intended use of proceeds of any advance under the Line.

 

The Lender will respond promptly to any request for credit the Borrower may
make. The Lender shall have the right at any time for any reason in its sole and
absolute discretion to terminate the Line or reduce the Maximum Amount without
notice to the Borrower or any other person. Notice of any such termination or
reduction shall be effective immediately and shall permanently terminate or
reduce, as the case may be, the Maximum Amount then in effect. Notwithstanding
the foregoing: (i) in the absence of a default by Borrower hereunder, the Lender
will not demand the repayment of any outstanding advance under the Line from the
Borrower except upon thirty business days’ notice; and (ii) Lender hereby agrees
that it shall not demand the repayment of any advances that have been made by
the Lender to the Borrower hereunder prior to the earlier of: (x) the six (6)
month anniversary of the date of this letter; and (ii) the date on which the
Borrower (A) makes a general assignment for the benefit of its creditors, (B)
applies for or consents to the appointment of a receiver, a custodian, a trustee
or liquidator of all or a substantial part of its assets or (z) ceases
operations.

 

Any credit which the Lender may extend will be on such terms and conditions and
will bear interest at the rate stated in the promissory note (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Note”), substantially in the form of Exhibit I attached hereto.

 

The Lender will consider requests for advances under the Line until September 1,
2017, unless this discretionary line is earlier terminated by the Borrower or
the Lender. This line of credit is issued subject to the Lender in its sole
discretion continuing to be satisfied with the Borrower’s prospects, and the
Borrower’s maintenance of a satisfactory relationship with the Lender.

 

 

 

 

This letter is for the benefit of the Borrower only and is not to be shown to,
or relied upon by, third parties. This letter constitutes the entire
understanding between the Borrower and the Lender on this subject and supersedes
all prior discussions.

 

This letter is the “Line Letter” referred to in the Note. This letter may be
executed by one or more of the parties hereto on any number of separate
counterparts (including by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

Please acknowledge your understanding of the above by signing and returning the
enclosed copy of this letter.

 

  Very truly yours,       Autotelic Inc.         By: /s/ Vuong Trieu   Name:
Vuong Trieu   Title: Chairman

 

ACKNOWLEDGED AND AGREED AS

OF THE DATE FIRST ABOVE WRITTEN:

 

MARINA BIOTECH, INC.

 

By: /s/ Joseph W. Ramelli   Name: Joseph W. Ramelli   Title: Chief Executive
Officer  

 

 

 

 

EXHIBIT I

 

Form of Note

 

 

 

